BUCHANAN, Judge,
dissenting.
I must dissent. While the majority relies on Jarrett v. State (1986), Ind., 498 N.E.2d 967, which held that it is relevant for a jury to be informed of possible penalties that a testifying codefendant may have faced had he not entered into a plea agreement, the trial court's refusal to allow questions concerning possible penalties that Fox faced constituted harmless error in this case. Neither Jarrett nor the other decisions re-Hed upon by the majority stand for the proposition that testimony must include the maximum sentence facing the witness upon conviction of a criminal charge.
Certainly, a factfinding body should have before it all the relevant circumstances that caused or induced a witness to testify, including the rewards for such testimony. Newman v. State (1975), 263 Ind. 569, 334 N.E.2d 684. It is proper for a jury to consider the amount of compensation a witness expects to receive for his testimony as well as the quantity of benefit to the accusing witness, Jarrett, supra. But the trial court's refusal to allow such questioning should not constitute reversible error in every circumstance.
In Jarrett, both testifying witnesses pled guilty to lesser offenses than those originally charged, and the jury only knew that those witnesses received probation in exchange for their testimony. As a result, the jury in Jarrett, supra, could not have known the extent of the benefits the witnesses received unless the trial court permitted the jury to be informed of the length of imprisonment avoided. Here, the jury had sufficient facts regarding the circumstances of Fox's testimony to evaluate his credibility, and it knew the relevant factors that caused or induced Fox to testify, including the rewards and benefits received in exchange for his testimony.
At trial, the jury knew that the police talked with Fox on three occasions asking him to testify against Samuels. Record at 346. The jury also knew that Fox only agreed to testify in exchange for a dismissal of the class B felony charge and that he would serve no time. Record at 347-48. The jury was also made aware that a class B felony "carried a substantial amount of time" and Fox would face potential perjury charges if he testified that Samuels did not commit the crime because of prior statements he made to police. Record at 349. Although knowledge of the sentence for the class B offense may have been relevant, the jury was well aware of Fox's potential benefit of the plea agreement without any references to the length of any avoided penalties. Shoulders v. State *126(1985), Ind., 480 N.E.2d 211; Clifford v. State (1984), Ind., 457 N.E.2d 536. While a maximum potential sentence is a factor to be considered by the jury where a witness enters into a plea agreement, the absence of such knowledge in this case was harmless error in light of all the information the jury did have.